Citation Nr: 1219225	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  02-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an extraschedular evaluation for chronic low back strain.

2. Entitlement to an extraschedular evaluation for chronic fatigue syndrome.

3. Entitlement to an effective date prior to April 26, 2004 for the grants of service connection for radiculopathies of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1992.

This matter was last before the Board of Veterans' Appeals (Board) in November 2011 on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Board remanded the issues for a hearing.

In an October 2008 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for low back strain prior to September 26, 2003, and in excess of 20 percent thereafter, and his claim for an initial rating in excess of 40 percent for chronic fatigue syndrome prior to August 15, 2000. The Veteran appealed the October 2008 decision to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a Joint Motion for Partial Remand (May 2010 Order), the Court vacated the portion of the October 2008 decision that denied the Veteran's claims for increased disability ratings for his back disability and chronic fatigue syndrome. The parties agreed that a remand was warranted for the Board to provide a more adequate statement of reasons or bases. 

Subsequently, in September 2010, the Board denied the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for his chronic low back strain, granted a rating of 20 percent from February 6, 1998, and denied a rating in excess of 20 percent from September 26, 2003. The Board also denied entitlement to an initial rating in excess of 40 percent for chronic fatigue syndrome. The Board remanded the issues of entitlement to extraschedular evaluations for his low back strain and chronic fatigue syndrome.

In the September 2010 decision and a November 2011 remand, the Board characterized the extraschedular issues as limited to the time period prior to November 16, 1999. However, upon review of the claims file, the Board observes that the May 2010 Joint Motion for Partial Remand did not preserve its October 2008 conclusion that the Veteran was ineligible for extraschedular evaluations of his back and fatigue disabilities after November 1999. Further, the September 2010 decision does not resolve the issues of entitlement to extraschedular evaluations from November 16, 1999. The Board has recharacterized the issues on the title page to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The introduction section of the November 2011 remand reflects that a February 2007 statement within the claims file appeared to be a notice of disagreement to a rating decision dated February 2006. The remand referred that matter to the RO. However, upon review of the claims file, the Board notes that the February 2007 statement is a document misfiled from another claimant's record. The Board has undertaken appropriate administrative remedy to associate that document with the correct claims file and notes that the RO does not need to take any further action on that matter.

The Veteran provided testimony at a March 2012 hearing in Waco, Texas before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that pertinent evidence remains outstanding and additional development is warranted. 

VA treatment notes within the claims file reflect that the Veteran applied for disability benefits from the Social Security Administration (SSA). Specifically, he informed a VA mental health care provider in April 2000 that he was receiving benefits from the SSA. A November 2000 VA treatment note states that the Veteran was supported in his efforts to file for disability and a December 2000 note reflects that he was contacted by SSA regarding his claim for benefits. However, the claims file does not contain any records from SSA. The RO/AMC must take appropriate steps to attempt to obtain pertinent records from SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

In September 2010, the Board remanded the issues of the Veteran's entitlement to extraschedular evaluations for his chronic back strain and chronic fatigue syndrome prior to November 16, 1999. Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because of an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and must remand cases in which an extraschedular rating may be warranted to the Under Secretary for Benefits or the Director of the Compensation and Pension Service. Bagwell v. Brown, 9 Vet. App. 377 (1996). 

The Board found in September 2010 that the claims file contained evidence that the Veteran's back disability and chronic fatigue syndrome had resulted in marked interference with his employment for the period prior to November 16, 1999. The Board referred the issue of consideration of extraschedular evaluations prior to November 16, 1999 to the Director of the Compensation and Pension Service. The September 2010 decision did not reference the period subsequent to November 16, 1999, but assigned a subsequent increased disability rating for his back.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for consideration of the assignment of an extraschedular rating. 

Although the September 2010 decision observed that the Veteran was awarded a total non-service connected pension and a TDIU effective November 16, 1999, the decision did not make any finding that the available schedular evaluations for the service-connected disabilities were inadequate (Thun, 22 Vet App 111) after that date, and 38 C.F.R. § 4.25b advises that disabilities are to be rated separately (italics added for emphasis). As there is no evidence that his back or fatigue disabilities improved from November 16, 1999, the Board finds that referral is also warranted for consideration of extraschedular evaluations from November 16, 1999.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather VA treatment records generated after August 18, 2004 and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any outstanding private treatment records. If any records are unavailable, inform the Veteran and request that he submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Take appropriate steps to refer the Veteran's claims of entitlement for extraschedular evaluations for his back disability and chronic fatigue syndrome to the Director, Compensation and Pension for a determination as to whether any extraschedular rating is warranted AFTER November 16, 1999. The Director, Compensation and Pension, must provide adequate reasons and bases for any decision.

5. Subsequently, re-adjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


